NY CONSTITUTION Article VIII, § 1; REAL PROPERTY TAX LAW, §§1000-1030 (Article 10, Title 1).
It would be unconstitutional for a county board of supervisors to pay a former real property owner the profit consisting of the difference between the amount for which his property was bid in by the county at a tax sale and the increased amount subsequently realized by the county when it resold that property to another individual.
Hon. James A. Haynes, Jr. County Attorney, Chenango County
We acknowledge receipt of your letter in which you state that your county treasurer sold real property for unpaid taxes; that the county bid in the property itself and after the period of redemption had passed, sold the property at a price greater than the amount of taxes for which the property was sold plus penalty, interest and expenses; all of the foregoing was pursuant to the provisions of Article 10, Title 1 of the Real Property Tax Law (§§ 1000-1030). You inquire whether the county board of supervisors may pay the excess money to the former owner of the real property.
In a telephone conversation you indicate that there is no question of the validity of the proceedings and that all of the notices to the former owner of the real property were given and the former property owner had all of the opportunities provided by the Legislature in the Real Property Tax Law to redeem the property from the tax sale but failed to do so.
The money received for the sale of the real property is county money. We find no statutory authority for the county to expend its funds for the purpose which you describe. Such payment would constitute a gift of county money to the former real property owner and this is prohibited by the Constitution of the State of New York, Article VIII, section 1.
In our opinion, it would be unconstitutional for a county board of supervisors to pay a former real property owner the profit consisting of the difference between the amount for which his property was bid in by the county at tax sale and the increased amount subsequently realized by the county when it resold that property to another individual.